          Case 3:20-cv-01363-JAM Document 1 Filed 09/11/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                           Civil No.
  Plaintiff,

 v.

 $144,800 IN UNITED STATES
 CURRENCY,
   Defendant.

 [CLAIMANT: RINA JOHANNES]                           September 11, 2020


                        VERIFIED COMPLAINT OF FORFEITURE

       Now comes Plaintiff, United States of America, by and through its attorneys, John

H. Durham, United States Attorney for the District of Connecticut, and David C. Nelson,

Assistant United States Attorney, and respectfully states that:

1.     This is a civil in rem action brought to enforce the provisions of 21 U.S.C. § 881(a)(6),

       which provides for the forfeiture of proceeds traceable to the exchange of controlled

       substances in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.

2.     This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 & 1355.

       Venue is appropriate in the District of Connecticut by virtue of 28 U.S.C. § 1395(b).

3.     The Defendant is $144,800 in United States Currency (“Defendant Currency”).

4.     The Defendant Currency is located within the jurisdiction of this Court.

5.     On June 18, 2020, Rina Johannes submitted an administrative claim of ownership to

       Defendant Currency.

                                  Background of Investigation

6.     In December of 2019, law enforcement received information about a drug trafficking

       organization (“DTO”) working in and around Hartford, Connecticut. As part of this

                                                 1
         Case 3:20-cv-01363-JAM Document 1 Filed 09/11/20 Page 2 of 7



      information, law enforcement learned that Rina Johannes (also known as “Soshonna

      Carter,” also known as “Sasha”) was transporting money for the DTO via domestic

      airline flights between the east and west coasts of the United States.

7.    On April 7, 2020, law enforcement learned that Johannes had booked a flight for April

      11, 2020, at 6:00am, traveling from Bradley Airport to Washington, Dulles, to Denver, to

      Ontario, California.

8.    On April 10, 2020, law enforcement conducted surveillance on various locations

      associated with Johannes.

9.    As part of the surveillance, law enforcement observed and followed an associate of

      Johannes while he was leaving his house and driving in his car.

10.   Law enforcement believed the associate to be part of the DTO. Further, law enforcement

      had previously observed an individual matching the associate’s description involved in

      the transportation of money between Bradley International Airport and Las Vegas, NV.

11.   While law enforcement was following the associate’s car, the associate made aggressive

      counter-surveillance moves, such as conducting a series of unexplained/unusual turns

      down residential streets and/or looping back on his previously travelled route. Because

      of this behavior, law enforcement ceased actively following the associate’s car so as not

      to alert him to the fact that he was under surveillance.

12.   Law enforcement located the associate’s car at the departure terminal at 4:50am on April

      11, 2020, where the associate dropped off Johannes.

13.   Johannes entered the terminal, checked in, and dropped off a large piece of luggage. Law

      enforcement noted that the associate in the car, based on his position, was able to look

      through the windows of the terminal to watch Johannes’ checking in to her flight.



                                                2
         Case 3:20-cv-01363-JAM Document 1 Filed 09/11/20 Page 3 of 7



14.   Law enforcement located Johannes’ luggage, which had a checked bag label on the top

      handle with the name “JOHANNES/RIN.”

15.   Law enforcement removed the luggage from the check in area.

16.   Law enforcement then conducted a bag/luggage line-up with a law enforcement canine

      trained in drug detection. The canine alerted to the odor of drugs on Johannes’ luggage.

      The bags were rearranged and shuffled and the canine again alerted to the odor of drugs

      on Johannes’ luggage.

17.   Following the canine’s multiple alerts, law enforcement located Johannes. Law

      enforcement confirmed her identity and confirmed that the luggage in question was

      Johannes’ luggage.

18.   Johannes explained that: the luggage was her luggage, but that she had borrowed it from

      her landlord; she packed the luggage the prior evening; everything in the luggage

      belonged to her; her associate dropped her off at the airport (although Johannes’ gave law

      enforcement an incorrect name for the associate); no one put anything in her luggage; and

      she did not know why a law enforcement canine would alert to her luggage.

19.   Johannes further told law enforcement that she had booked her flight on either Tuesday

      or Wednesday of the same week (April 11, 2020, was a Saturday) and that she was going

      to see friends.

20.   Johannes’ gave law enforcement consent to search her luggage. Johannes observed law

      enforcement search the luggage.

21.   Notably, law enforcement discovered that Johannes’ items were thrown in the luggage,

      unfolded and not separated or arranged in any manner.




                                              3
         Case 3:20-cv-01363-JAM Document 1 Filed 09/11/20 Page 4 of 7



22.   Inside of the luggage, law enforcement found a thin liner made up of grey lightweight

      material with a Velcro-type seam on the bottom. When the seam was separated, it

      exposed a hard plastic bottom covering the area where the handle of the luggage would

      retract. Black duct tape was covering the outer portion of the plastic.

23.   Law enforcement removed the black duct tape and discovered two long cuts, from top to

      bottom, in the hard plastic.

24.   Law enforcement then looked inside the cut area and found three vacuum sealed bags that

      contained black carbon paper over what law enforcement believed to be bulk currency.

25.   The carbon paper obscured the currency from the X-ray machine; i.e., the carbon paper

      covered tell-tale gaps in the currency and disguised the shape of the stacks of currency.

26.   Law enforcement asked Johannes if she knew anything about the three vacuum sealed

      bags of currency. Johannes denied knowing what it was and denied knowing that it was

      there. Johannes stated that the bag belonged to her ex-boyfriend and that whatever law

      enforcement found in the bag belonged to him.

27.   Law enforcement asked Johannes if the currency belonged to her but she denied

      ownership. Johannes willingly signed an abandonment of rights form, abandoning any

      interest in the currency. See exhibit 1.

28.   The currency located by law enforcement is the Defendant Currency.

29.   Law enforcement asked Johannes if they could examine her mobile phone. Johannes

      consented and provided the passcode.

30.   Law enforcement later located and interviewed Johannes’ associate who had dropped her

      off at the airport. The associate stated that he had just dropped off his girlfriend “Sasha”




                                                 4
          Case 3:20-cv-01363-JAM Document 1 Filed 09/11/20 Page 5 of 7



       at the airport. Law enforcement knew that Johannes also uses the nickname Sasha based

       on the email address she used to book the flight.

                                         CONCLUSION

31.    Based on the above information, it is believed that the $144,800 in United States

       Currency constitutes proceeds from the illegal sale and distribution of narcotics and is

       therefore subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

32.    The Defendant Currency represents proceeds traceable to the exchange of controlled

       substances in violation of the Controlled Substances Act, 21 U.S.C. § 801 et seq., and is,

       therefore, subject to forfeiture to the United States of America pursuant to 21 U.S.C.

       § 881(a)(6).

       Wherefore, the United States of America prays that a Warrant of Arrest In Rem be issued

for $144,800 in United States Currency; that due notice be given to all parties to appear and

show cause why the forfeiture should not be decreed; that judgment be entered declaring the

property to be condemned and forfeited to the United States of America for disposition according

to law; and that the United States of America be granted such other relief as this Court may deem

just and proper, together with the costs and disbursements of this action.



                                                     JOHN H. DURHAM,
                                                     UNITED STATES ATTORNEY

                                              By:    /S/ David C. Nelson
                                                     David C. Nelson (ct25640)
                                                     Assistant U.S. Attorney
                                                     157 Church Street, 24th Floor
                                                     New Haven, Connecticut 06510
                                                     Tel: (203) 821-3700
                                                     Fax: (203) 773-5373
                                                     David.C.Nelson@usdoj.gov



                                                 5
          Case 3:20-cv-01363-JAM Document 1 Filed 09/11/20 Page 6 of 7



                                        DECLARATION

       I am a Task Force Officer with the Drug Enforcement Administration, United States

Department of Justice, and the individual assigned the responsibility for this case.

       I have read the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 11th day of September, 2020.



                                              /s/ Steven M. Koss
                                              STEVEN M. KOSS
                                              TASK FORCE OFFICER, DEA




                                                 6
Case 3:20-cv-01363-JAM Document 1 Filed 09/11/20 Page 7 of 7



                          Exhibit 1




                             7
